                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           NO. 5:15-CR-62-H
                           NO. 5:15-CR-67-H
                           NO. 5:15-CR-68-H



UNITED STATES OF AMERICA,

        v.

DUKE ENERGY BUSINESS SERVICES
                                                        ORDER
LLC; DUKE ENERGY CAROLINAS,
LLC; and DUKE ENERGY
PROGRESS, INC.,
       Defendants.




        The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge          &    Diamond,

P.C.,    ("CAM") dated November 26, 2019, which was submitted to this

court on November 26, 2019.    This invoice covers services rendered

by the CAM for the time period of October 1, 2019 through October

31, 2019, and disbursements listed through October 31, 2019.               The

parties have informed the court they have no objections to the

invoice      submitted.   Therefore,   the   court,     having       carefully

reviewed the submissions, hereby approves the invoice for fees in

the amount of $60,081.00, plus disbursements of $49,946.75 for a

total invoice of $110,027.75.      Defendants are directed to render

payment of $110,027.75 to BEVERIDGE      &   DIAMOND,    P.C.,   within 45
days of the electronic submission of this invoice on November 26,

2019.

             d.
        This __
                  e-
              7 day of December 2019.




                                              District Judge

At Greenville, NC
#35




                                  2
